OPINION OF THE COURT
 Appeal from the order of the Appellate Division, entered January 18, 1979, which granted respondents’ motion to strike portions of petitioner’s appendix dismissed, without costs, upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution. The Appellate Division orders of affirmance, entered January 18, 1979, affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (67 AD2d 646) and in the opinions by Mr. Justice Nathaniel T. Helman at Special Term.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.